Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 1, 8, and 15 are deemed to be allowable as Mathews et al. (US 20190020718 A1), Shuman et al. (US 20140241354 A1), Sathyadevan et al. (US 20170094033 A1) hereinafter Sath,  Zakaria (US 20160294828 A1), Guim Bernat et al. (US 20200389410 A1), and Chen et al (US 20160065653 A1) partially teach the limitations of the independent claims but in the Examiner’s opinion there is minimal reasons for motivation to combine such a large number of references that it would be deemed as non-obvious to one of ordinary skill in the art to modify the above references in order for them to perform the limitations recited in the independent claims.
Mathews teaches systems and methods for using general software to control an internet of things (IOT) system with a virtual baseboard management controller (BMC). The system includes a cloud network server provided on a cloud network. When the cloud network server receive a gateway registration request from an IOT gateway device communicatively connected to multiple IOT devices, the cloud network server provides a virtual BMC, and registers the IOT gateway device to the virtual BMC. The virtual BMC may then allow an IOT software to register to the virtual BMC, thus enabling the IOT software to access the IOT gateway device and the IOT devices via the virtual BMC. The virtual BMC may send information to the IOT gateway device registered to the virtual BMC by a push technology. The IOT gateway device and the IOT software may respectively communicate with the virtual BMC using Intelligent Platform Management Interface (IPMI) messages. Mathews teaches a system, ([Fig 1] system 100) comprising: a computing device comprising a processor and a memory; ([Fig 1; 0007] system with devices and processors and memory) machine readable instructions stored in the memory that, when executed by the processor, cause the computing device to at least: ([0007] system with memory and instruction executed by a processor cause the computing system to perform the function) receive an enrollment request from an internet of things (IoT) gateway, the enrollment request comprising an identifier for an IoT endpoint; ([0056] the gateway device may register new IoT devices by transmitting to the V-BMC on the server, the information sent to the V-BMC for registering the IoT device includes the IoT device name, type, and other information of the sensors and actuators)
Though Mathews teaches an IoT system with a gateway, software for controlling IoT devices, and intelligent platform management, all similar functionality to the current claimed invention, yet Mathews is silent to the functionality of the queues, and the further does not disclose cause a first command to be stored in a command queue associated with a management service, the first command requesting at least one property of the IoT endpoint, the command queue being a queue of commands that are retrieved by the IoT gateway when the IoT gateway accesses the command queue, the queue of commands being retrieved by the IoT gateway in order to manage an operation of the IoT endpoint on behalf of the management service; receive the at least one property of the IoT endpoint from the IoT gateway; in an instance in which the IoT endpoint is enrolled, identify a campaign template of the management service that matches the at least one property of the IoT endpoint based on a comparison between the at least one property and at least one device property in the campaign template, the campaign template comprising a plurality of device properties that define a class of IoT endpoints to be assigned to a campaign; identify the campaign associated with the campaign template, the campaign comprising a collection of policies of the management service that are enforced on individual IoT endpoints assigned to the campaign, the collection of policies including an instruction to install a software update; and assign the IoT endpoint to the campaign by causing a second command to be stored in the command queue associated with the IoT gateway, the second command specifying the identifier for the IoT endpoint and a policy identifier for the campaign, the second command instructing the IoT gateway to enforce an installation of the software update from the collection of policies for the campaign on the operation of the IoT endpoint.
Shuman also teaches an IoT system with a gateway and further teaches some of the independent claim limitations in an instance in which the IoT endpoint is enrolled (0070; after registering the IoT devices) identify a campaign template (i.e., desired or target function; ¶ 0072) that matches the at least one property (i.e., device attribute; ¶ 0070-071) of the IoT endpoint (0070-0072; determining device attribute information such as device functionality and using the attributes associated with the plurality of local IoT devices that were determined, the device organizer may then determine a subset of the plurality of local IoT devices that can implement the desired function or “campaign template” based on their respective attributes or “at least one property”) based on a comparison between the at least one property and at least one device property in the campaign template, the campaign template comprising a plurality of device properties (i.e., a desired function or “campaign template” comprises  that define a class of IoT endpoints to be assigned to a campaign;(0071-0073; the organizer for the group to perform a desired function (campaign), is based on attributes of the devices or “plurality of device properties” such as “lighting” equivalent to class of IoT endpoints (e.g., light-emitting IoT devices such as light bulbs or light switches, light-detecting IoT devices such as cameras, etc.), that perform specific functions such as “light-emitting” or “light detecting”. Therefore when the system wants to implement a desired function (campaign template), it searches for lighting equipment (class of IoT endpoints), that includes device specific functionality such as light-emitting light fixtures (at least one property), examiner notes that the system must be able to process that the specific devices are lighting devices through some comparison for it provide the lighting devices with correct commands, otherwise the IoT hub would not know which devices perform what function and is therefore equivalent to based on a comparison) identify the campaign (for example light-emitting group) associated with the campaign template, (desired function of specialized lighting scheme) the campaign comprising a collection of policies (communication rules, hierarchy, and control functionality) that are applicable to individual IoT endpoints assigned to the campaign; (0067-0073 0079-0081; with a group, further assignment of ranking member and configurations for the group to perform a function (equivalent to campaign) and subgroups, configure the group and its subgroups with communication rules and hierarchy (equivalent to collection of policies applicable to the iot devices); examiners interpretation search for (lighting devices) as the campaign template, the group for performing a specific lighting function is the (campaign), and the assignment to the group is the campaign template; and configuring the group must have the identifying step since the devices are configured) and assign the IoT endpoint to the campaign (0067-0073; 0079-0081; with a group, further assignment of ranking member and configurations for the group (equivalent to campaign) and subgroups, configure the group and its subgroups with communication rules and hierarchy (equivalent to collection of policies applicable to the iot devices); examiners interpretation is the configuration of the group is the campaign, and the assignment to the group is the campaign template; in the case that an Iot device has been identified based on functionality and type and assigned to the group is equivalent to identify a campaign template, and configuring the group must have the identifying step since the devices are configured)
Even though Shuman teaches an IoT system with a gateway, Shuman does not teach (1) detailed specifics about the functionality of the queue (2) cause a first command to be stored in a command queue associated with a management service, the first command requesting at least one property of the IoT endpoint, the command queue being a queue of commands that are retrieved by the IoT gateway when the IoT gateway accesses the command queue, the queue of commands being retrieved by the IoT gateway in order to manage an operation of the IoT endpoint on behalf of the management service; receive the at least one property of the IoT endpoint from the IoT gateway; the collection of policies including an instruction to install a software update; the second command instructing the IoT gateway to enforce an installation of the software update from the collection of policies for the campaign on the operation of the IoT endpoint. (3) causing a second command to be stored in the command queue associated with the IoT gateway.
Sath also teaches an IoT system with a gateway and further teaches cause a first command  (0046; request) to be stored in a command queue (0046; iot gateway queue) associated with a management service, (0043;0055; upstream middleware management services) (0040; requests and responses use a message queue transport protocol; [0034; 0043; 0045-0046; 0113] requests from the platform are stored in the queue; where the request is for characterization data of the connected iot subdevices) the first command requesting (request) at least one property of the IoT endpoint (0034; characteristics of the iot subdevice)); (0040; requests and responses use a message queue transport protocol; [0034; 0043; 0045-0046; 0113] requests from the platform are stored in the queue; where the request is for characterization data of the connected iot subdevices) the command queue being a queue of commands that are provided to the IoT gateway in order to manage an operation of the IoT endpoint for the management service; (0040-0045; 0048-0055; 0072-0074; the queues are used to send commands between the iot devices and admin user through the middleware API and services provided through the management AP (equivalent to management service)) and receive the at least one property (0034; xml characterization file) of the IoT endpoint (0034; iot sub-device) from the IoT gateway; (([0034; 0043; 0045-0046; 0113] receiving by the middleware platform a response based on the requested characterization data, the response is an XML file that includes characterization data of the subdevices, and is routed through the iot gateway) causing a second command (0011; response from the processing managing node) to be stored in the command queue associated with the IoT gateway (0011; 0034; 0045-0046; 0078-0079; 0112-0113] the processing and managing node controls the downstream iot devices by communicating through queues and gateways using the gateway id; 0042; 0078; route topics based on the type of device using characterization and XML data)
Sath is different in that the gateway is not accessing the command queues, and furthermore does not disclose updating software, and therefore does not disclose the first command requesting at least one property of the IoT endpoint, the command queue being a queue of commands that are retrieved by the IoT gateway when the IoT gateway accesses the command queue, the queue of commands being retrieved by the IoT gateway in order to manage an operation of the IoT endpoint on behalf of the management service the campaign comprising a collection of policies of the management service that are enforced on individual IoT endpoints assigned to the campaign, the collection of policies including an instruction to install a software update;
Zakaria also teaches an IoT system with a hub/gateway and further teaches the second command instructing the IoT gateway to enforce an installation of a software update from the collection of policies for the campaign on the operation of the IoT endpoint. (0049; determining that the iot devices are upgradeable (equivalent to policy), the Iot service updating software installed on the iot devices; 0049; the Iot service (implemented on cloud hardware see 0107, equivalent to instructions stored in memory executed by a processor) sends the updated code (equivalent to software update) to the Iot hub (equivalent to Iot gateway); (0049; updating by the iot hub the device software version installed on the iot device)
Zakaria is different as Zakaria is silent to the use of any queues, and further does not disclose cause a first command to be stored in a command queue associated with a management service, the first command requesting at least one property of the IoT endpoint, the command queue being a queue of commands that are retrieved by the IoT gateway when the IoT gateway accesses the command queue, the queue of commands being retrieved by the IoT gateway in order to manage an operation of the IoT endpoint on behalf of the management service; receive the at least one property of the IoT endpoint from the IoT gateway; in an instance in which the IoT endpoint is enrolled, identify a campaign template of the management service that matches the at least one property of the IoT endpoint based on a comparison between the at least one property and at least one device property in the campaign template, the campaign template comprising a plurality of device properties that define a class of IoT endpoints to be assigned to a campaign; identify the campaign associated with the campaign template, the campaign comprising a collection of policies of the management service that are enforced on individual IoT endpoints assigned to the campaign; and assign the IoT endpoint to the campaign by causing a second command to be stored in the command queue associated with the IoT gateway.
Guim Bernat teaches FIG. 1 illustrates an example edge gateway 102 that schedules service requests 104 for functions as a service (e.g., FaaS and/or AFaaS services) provided by resources in drawers (e.g., the drawers 208a,b of FIG. 2A) of one or more physical racks (e.g., the physical rack 204 of FIG. 2A) in communication with the edge gateway 102 and/or of one or more physical racks associated with other edge gateways (e.g., the peer edge gateways 302, 304 of FIG. 3) that are in communication with the edge gateway 102. In the illustrated example, the edge gateway 102 receives the service requests 104 from client devices 105. To schedule such service requests 104, examples disclosed herein provide hardware queue managers (HQMs) at three different levels that include: (i) an edge gateway level, (ii) a rack level, and (iii) a drawer level. For example, the edge gateway 102 includes an example gateway-level HQM 106 and includes a first queue 108a and a second queue 108b in which the gateway-level HQM 106 schedules the service requests 104. Although only two queues 108a,b are shown, any number of queues may be provided. The example client devices 105 may be IoT devices, digital cameras, mobile computing devices, smartphones, smart watches, wearable technologies, media players, autonomous self-driving cars, UAVs, distributed process control system components, field sensors, security monitoring systems, etc.
Though Guim Bernat teaches that IoT Gateway accesses the requests in the queues, Guim Bernat is silent to the commands, and software updates, and other limitations and therefore does not disclose cause a first command to be stored in a command queue associated with a management service, the first command requesting at least one property of the IoT endpoint, receive the at least one property of the IoT endpoint from the IoT gateway; in an instance in which the IoT endpoint is enrolled, identify a campaign template of the management service that matches the at least one property of the IoT endpoint based on a comparison between the at least one property and at least one device property 2in the campaign template, the campaign template comprising a plurality of device properties that define a class of IoT endpoints to be assigned to a campaign; identify the campaign associated with the campaign template, the campaign comprising a collection of policies of the management service that are enforced on individual IoT endpoints assigned to the campaign, the collection of policies including an instruction to install a software update; and assign the IoT endpoint to the campaign by causing a second command to be stored in the command queue associated with the IoT gateway, the second command specifying the identifier for the IoT endpoint and a policy identifier for the campaign, the second command instructing the IoT gateway to enforce an installation of the software update from the collection of policies for the campaign on the operation of the IoT endpoint.
Chen teaches [0038] The physical hub 120 may include any system that connects, wirelessly or via wire, one or more of the IOT devices 106, the user device 112, the system server 126, the cloud server 108, or any combination thereof. In some embodiments, the physical hub 120 may include routing capabilities and/or include a capability to communicate with other physical hubs, routers, or switches that may be included in one of the device configurations 118. The physical hub 120 may include one or more configuration parameters that may dictate which of the IOT devices 106 with which it communicates as well as one or more steps performed to enable communication with the IOT devices 106. The configuration parameters may include, for example, the internet protocol (IP) addresses of one or more of the IOT devices 106, routing instructions based on a sending or receiving device, prioritization information, or any other parameter that may be used in communication in one or more of the device configurations 118. [0039] The cloud server 108 may include any system configured to host an internet-provided service. The cloud server 108 may include a hardware server that includes a processor, memory, and communication capabilities and is accessible via the network 124. The cloud server 108 may provide “virtual” services and/or virtual appliances to the device configurations 118. For example, the cloud server 108 may include the gateway module 110, which may be an example of a virtual appliance. [0040] The gateway module 110 may be accessible via the network 124, and thus physically located remotely. The gateway module 110 may include any system or device that enables communication between the IOT devices 106 using different communication protocols. The gateway module 110 may include other devices that are used in the communication between the IOT devices 106. For example, the gateway module 110 may include a protocol and/or signal translators, an impedance matcher, a rate converter, a fault isolator, and the like. The gateway module 110 may further include one or more configuration parameters that may dictate with which of the IOT devices 106 the gateway module 110 may communicate and one or more steps performed to enable communication with the IOT devices 106, for instance. Although not shown in the embodiment of FIG. 1, the IOT system 100 may also include a physical gateway that may be substantially similar to the gateway module 110 and that may be accessed locally (e.g., non-cloud-based).[0049] The device interoperability database 312 may include the device interoperability of one or more device combinations 306 of the IOT devices 106. For instance, the device combinations 306 include a first combination 306A of the first IOT device 106A and the second IOT device 106B, a second combination 306B of the second IOT device 106B and a third IOT device 106C, and a third combination 306C of the first IOT device 106A and the third IOT device 106C. For each of the device combinations 306, a communication solution 308 (“solution 308”) may be included in the device interoperability database 312. For example, for the first combination 306A, a first solution 308A may include “a translator gateway appliance between SEP 1.1 and XMPP in the cloud” and/or “a physical hub with ZigBee and Z-wave.” Accordingly, in the example IOT database of FIG. 3, communication between the first IOT device 106A and the second IOT device 106B may utilize a translator gateway appliance between SEP 1.1 and XMPP in the cloud and/or a physical hub with ZigBee and Z-wave.
Though Chen teaches an IoT system with a gateway and queue communications Chen is silent to the commands, and software updates, and other limitations and therefore does not disclose cause a first command to be stored in a command queue associated with a management service, the first command requesting at least one property of the IoT endpoint, receive the at least one property of the IoT endpoint from the IoT gateway; in an instance in which the IoT endpoint is enrolled, identify a campaign template of the management service that matches the at least one property of the IoT endpoint based on a comparison between the at least one property and at least one device property 2in the campaign template, the campaign template comprising a plurality of device properties that define a class of IoT endpoints to be assigned to a campaign; identify the campaign associated with the campaign template, the campaign comprising a collection of policies of the management service that are enforced on individual IoT endpoints assigned to the campaign, the collection of policies including an instruction to install a software update; and assign the IoT endpoint to the campaign by causing a second command to be stored in the command queue associated with the IoT gateway, the second command specifying the identifier for the IoT endpoint and a policy identifier for the campaign, the second command instructing the IoT gateway to enforce an installation of the software update from the collection of policies for the campaign on the operation of the IoT endpoint.

It is the examiners opinion that it would not have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to modify all of the systems above, which function and operate differently in order to teach a system, comprising: a computing device comprising a processor and a memory; machine readable instructions stored in the memory that, when executed by the processor, cause the computing device to at least: receive an enrollment request from an internet of things (IoT) gateway, the enrollment request comprising an identifier for an IoT endpoint; cause a first command to be stored in a command queue associated with a management service, the first command requesting at least one property of the IoT endpoint, the command queue being a queue of commands that are retrieved by the IoT gateway when the IoT gateway accesses the command queue, the queue of commands being retrieved by the IoT gateway in order to manage an operation of the IoT endpoint on behalf of the management service; receive the at least one property of the IoT endpoint from the IoT gateway; in an instance in which the IoT endpoint is enrolled, identify a campaign template of the management service that matches the at least one property of the IoT endpoint based on a comparison between the at least one property and at least one device property 2in the campaign template, the campaign template comprising a plurality of device properties that define a class of IoT endpoints to be assigned to a campaign; identify the campaign associated with the campaign template, the campaign comprising a collection of policies of the management service that are enforced on individual IoT endpoints assigned to the campaign, the collection of policies including an instruction to install a software update; and assign the IoT endpoint to the campaign by causing a second command to be stored in the command queue associated with the IoT gateway, the second command specifying the identifier for the IoT endpoint and a policy identifier for the campaign, the second command instructing the IoT gateway to enforce an installation of the software update from the collection of policies for the campaign on the operation of the IoT endpoint.

Therefore independent claims 1, 8, and 15 are deemed to be allowable over the prior art, and dependent claims 2-7, 9-14, 16-18, 21-22 are deemed to be allowable in light of their dependency from an allowable claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDERRAHMEN H CHOUAT whose telephone number is (571)431-0695. The examiner can normally be reached 9AM-5PM Tentative.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on 571-272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Abderrahmen Chouat
Examiner
Art Unit 2451



/Chris Parry/Supervisory Patent Examiner, Art Unit 2451